DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 04/06/2021, with respect to 35 USC § 103 rejection have been fully considered and are persuasive.  The 35 USC § 103 rejection of the claims has been withdrawn. 

Reasons for Allowance
3.	Claims 1-3, 5-10, 12-17, 19-20 are allowed.  Claims 1-3, 5-10, 12-17, 19-20 are renumbered as 1-17, respectively.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Baba (US 2015/0268903) teaches a printer (Image forming apparatus 100, Figures 1-2) comprising: a communication I/F configured to wirelessly communicate with an external device (The image forming apparatus 100 includes an interface for NFC communication 700 and an interface for wireless LAN communication 800 as communication interfaces with external devices; paragraph 31, Figures 1-2); and a control unit (CPU 101, Figure 2) configured to, if the communication I/F receives a search command from the external device (Image forming apparatus 100 receives NFC 
	ASAI et al. (US 2016/0277619) teaches control the communication I/F to notify the external device of communication connection information (When detecting the external device by the search, the NFC board 30 notifies the main ASIC 51 of the corresponding information and receives the notification from the NFC board 30 through the panel board 46; paragraphs 42, 96, Figure 10 of ASAI).
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, a printing unit configured to apply heat to a printing object to form an image, wherein if the communication I/F receives the command from the external device, the control unit prints notification information with the printing unit connection information.  

 Regarding claim 8, Baba (US 2015/0268903) teaches a printer (Image forming apparatus 100, Figures 1-2) comprising: a communication I/F configured to wirelessly communicate with an external device (An interface for wireless LAN communication 800, and an interface for NFC communication, as communication interfaces with external devices; paragraph 31, Figures 1-2); a timer configured to measure a time (A timer 121 that can be subjected to control such as clear, start counting time, stop counting time, check the current count time, etc., according to instructions of a program executed by the CPU 101; paragraph 33, Figure 2). 
	Nishiie (US 2016/0132856) teaches a control unit configured to control the communication I/F to notify the external device of communication connection 
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, a printing unit configured to apply heat to a printing object to form an image, wherein if the communication I/F receives a command from the external device, the control unit prints notification information with the printing unit.  

Regarding claim 15, Baba (US 2015/0268903) teaches a printer search system (A wireless communication system, Figures 1, 4) comprising a printer and an external device (Wireless communication system includes an image forming apparatus 100, a personal computer (PC) 200; paragraph 31, Figures 1, 4), the printer comprising: a first communication I/F configured to wirelessly communicate (Image forming apparatus 100 includes an interface for NFC communication 700, an interface for wireless LAN communication 800, as communication interfaces with external devices; paragraph 31, Figure 2); and a control unit (CPU 101, Figure 2) configured to, if the first communication I/F receives a search command from the external device (Image forming apparatus 100 receives NFC communication establishment / the wireless LAN connection request (search command) from the mobile terminal 300; paragraph 39, 
	ASAI et al. (US 2016/0277619) teaches control the communication I/F to notify the external device of communication connection information (When detecting the external device by the search, the NFC board 30 notifies the main ASIC 51 of the corresponding information and receives the notification from the NFC board 30 through the panel board 46; paragraphs 42, 96, Figure 10 of ASAI).  
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, a printing unit configured to apply heat to a printing object to form an image, wherein if the first communication I/F receives the command from the external device, the control unit prints notification information with the printing unit.

Regarding claims 2-3, 5-7, 9-10, 12-14, 16-17, 19-20, the instant claims are dependent on allowable claims and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shozaki (US 2012/0062947) discloses a display portion to display an image; an operation screen transmission portion to, in response to a request being received from the portable information device when an operation state is being switched to the non-operating state, transmit an operation screen corresponding to the received request to the portable information device through the communication portion.
	Takarabe (US 2017/0339698) discloses by accepting a key operation or a touch panel operation made by the user in this state, the MFP can shift to executing processes related to displaying a menu, various settings, or functions for copying, scanning, or a cloud function using Internet communication.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675